DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2019-05-10. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.
Priority papers submitted under 35 U.S.C. § 119(a)-(d) are acknowledged.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claims 1, 8, 15:
Unpack "CLR"
Dependent claims 2-7, 9-14, 16-20 are objected to for the reasons presented above with respect to objected claims 1, 8, 15 and in view of their dependence thereon.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4, 7, 11, 14, 18 is rejected under 35 U.S.C. § 112(d) / 35 U.S.C. § 112 ¶ 4 (pre-AIA ) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Per claim 4: In particular, claim 3 states " when the .NET application is categorized as being malicious, all assemblies loaded into memory during the execution of the .NET application are also recognized as being malicious" (emphasis added).   However, claim 4 contradicts this limitation by categorizing less than all assemblies as malicious under certain circumstances, reciting "a loaded assembly is categorized as being malicious only when the loaded assembly is not recognized as being trusted, the assembly being recognized as being trusted when an identifier of the file of the application of the assembly is stored in a database of trusted applications" (emphasis added).
Per claims 7, 11, 14, 18: The claims suffer the same defects as claim 4 mutatis mutandis.
Rejection: Dependent Claims
Dependent claims 5-6, 12-13, 19-20 are rejected for the reasons presented above with respect to rejected claims 4, 11, 18 and in view of their dependence thereon.


Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Bodorin '272 in view of Microsoft CLR Profilers 2017 
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 in view of Microsoft Profiling Overview 2017
1
[Wingdings font/0xFC]


2

[Wingdings font/0xFC]

3

[Wingdings font/0xFC]

4

[Wingdings font/0xFC]

5

[Wingdings font/0xFC]

6

[Wingdings font/0xFC]

7


[Wingdings font/0xFC]
8

[Wingdings font/0xFC]

9

[Wingdings font/0xFC]

10

[Wingdings font/0xFC]

11

[Wingdings font/0xFC]

12

[Wingdings font/0xFC]

13

[Wingdings font/0xFC]

14


[Wingdings font/0xFC]
15
[Wingdings font/0xFC]


16

[Wingdings font/0xFC]

17

[Wingdings font/0xFC]

18

[Wingdings font/0xFC]

19

[Wingdings font/0xFC]

20

[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 15 is/are rejected under 35 U.S.C. § 103    as being unpatentable over U.S. Publication 20050188272 to Bodorin et al. (hereinafter "Bodorin '272") in view of Microsoft, CLR Profilers and Windows Store Apps, https://docs.microsoft.com/en-us/dotnet/framework/unmanaged-api/profiling/clr-profilers-and-windows-store-apps, retrieved 2021-09-15 (2017-03-30) (hereinafter "Microsoft CLR Profilers 2017").  Bodorin '272 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Microsoft CLR Profilers 2017 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 1 (independent):
Bodorin '272 discloses a method of categorizing a .NET application (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025]; records calls from applications [Bodorin '272 ¶ 0024-0025])
Bodorin '272 does not disclose launching, a CLR profiler upon launching of the .NET application
However, Bodorin '272 discloses launching, a dynamic behavior evaluation module upon launching of the .NET application (dynamic behavior evaluation module executes and monitors .NET application [Bodorin '272 ¶ 0023])
Bodorin '272 does not disclose forming an execution log of the .NET application and adding information about events occurring during an execution of the .NET application via the launched CLR profiler
However, Bodorin '272 discloses forming an execution log of the .NET application and adding information about events occurring during an execution of the .NET dynamic behavior evaluation module (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025]; records calls from applications [Bodorin '272 ¶ 0024-0025])
Bodorin '272 discloses assigning to the .NET application, a category of a predetermined list of categories based on an analysis of the execution log of the .NET application (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025])
Bodorin '272 discloses determining whether the .NET application is categorized as being a malicious application (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025])
Further:
Microsoft CLR Profilers 2017 discloses launching, a CLR profiler upon launching of the .NET application (CLR profiler logs events, calls from .NET application [Microsoft CLR Profilers 2017 p. 4])
Microsoft CLR Profilers 2017 discloses forming an execution log of the .NET application and adding information about events occurring during an execution of the .NET application via the launched CLR profiler (CLR profiler logs events, calls from .NET application [Microsoft CLR Profilers 2017 p. 4])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bodorin '272 with the CLR Profiler of Microsoft CLR Profilers 2017 to arrive at an apparatus, method, and product including:
launching, a CLR profiler upon launching of the .NET application
forming an execution log of the .NET application and adding information about events occurring during an execution of the .NET application via the launched CLR profiler
A person having ordinary skill in the art would have been motivated to combine them at least because Microsoft's CLR Profiler would have supplied just the sort of event log needed by the dynamic behavior evaluation module to accurately evaluate the behavior of and to classify the .NET app of Bodorin '272.  A person having ordinary skill in the art would have been further motivated to combine them at least because Microsoft CLR Profilers 2017 teaches [Microsoft CLR Profilers 2017 p. 4] modifying a behavioral malware classifier [Bodorin '272 ¶ 0020, 0022-
Per claim 15 (independent):
Bodorin '272 discloses a non-transitory computer readable medium storing thereon computer executable instructions (computer readable media, executable instructions [Bodorin '272 claim 4])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 2-6, 8-13, 16-20 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of U.S. Publication 20150121449 to CP et al. (hereinafter "CP '449").  CP '449 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 2 (dependent on claim 1):
Bodorin '272 in view of Microsoft CLR Profilers 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bodorin '272 discloses the .NET application is placed in quarantine or removed from a memory of a computing device when the .NET application is categorized as being malicious (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025]; stops / deletes malware application [Bodorin '272 ¶ 0004, 0008])
Further:
CP '449 discloses the .NET application is placed in quarantine or removed from a memory of a computing device when the .NET application is categorized as being malicious (blocks, quarantines, removes malicious application [CP '449 ¶ 0059, 0069, 0099])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bodorin '272 with the malware classification and remediation of CP '449 to arrive at an apparatus, method, and product including:
the .NET application is placed in quarantine or removed from a memory of a computing device when the .NET application is categorized as being malicious
A person having ordinary skill in the art would have been motivated to combine them at least because the malware classification and remediation of CP '449 would have extended the ability of the dynamic behavior evaluation module of Bodorin '272 to classify the .NET app, as well as providing additional options for malware remediation in appropriate circumstances.  A person having ordinary skill in the art would have been further motivated to combine them at least because CP '449 teaches [CP '449 ¶ 0059, 0069, 0099] modifying a behavioral malware classifier [Bodorin '272 ¶ 0020, 0022-0025] such as that of Bodorin '272 to arrive at the claimed invention; because doing so constitutes use of a known technique (malware classification and remediation techniques [CP '449 ¶ 0059, 0069, 0099]) to improve similar devices and/or methods  (behavioral malware classifier [Bodorin '272 ¶ 0020, 0022-0025]) in the same way; 
Per claim 3 (dependent on claim 1):
Bodorin '272 in view of Microsoft CLR Profilers 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bodorin '272 does not disclose when the .NET application is categorized as being malicious, all assemblies loaded into memory during the execution of the .NET application are also recognized as being malicious
However, Bodorin '272 discloses when the .NET application is categorized as being malicious (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025])
Further:
CP '449 discloses when the application is categorized as being malicious, all assemblies loaded into memory during the execution of the application are also recognized as being malicious (classifies DLLs based on classification of application that loads them [CP '449 ¶ 0082])
For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed 
when the .NET application is categorized as being malicious, all assemblies loaded into memory during the execution of the .NET application are also recognized as being malicious
Per claim 4 (dependent on claim 3):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Bodorin '272 does not disclose a loaded assembly is categorized as being malicious only when the loaded assembly is not recognized as being trusted, the assembly being recognized as being trusted when an identifier of the file of the application of the assembly is stored in a database of trusted applications
Further:
CP '449 discloses a loaded assembly is categorized as being malicious only when the loaded assembly is not recognized as being trusted, the assembly being recognized as being trusted when an identifier of the file of the application of the assembly is stored in a database of trusted applications (classifies application as benign when on whitelist [CP '449 ¶ 0098])
For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bodorin '272 with the malware classification and remediation of CP '449 to arrive at an apparatus, method, and product including:
a loaded assembly is categorized as being malicious only when the loaded assembly is not recognized as being trusted, the assembly being recognized as being trusted when an identifier of the file of the application of the assembly is stored in a database of trusted applications
Per claim 5 (dependent on claim 4):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference

Per claim 6 (dependent on claim 5):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference
Bodorin '272 does not disclose the execution of the .NET application is restricted when the .NET application is categorized as being an untrusted application
However, Bodorin '272 discloses the execution of the .NET application is stopped when the .NET application is categorized as being an untrusted application (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025]; stops / deletes malware application [Bodorin '272 ¶ 0004, 0008])
Further:
CP '449 discloses the execution of the application is restricted when the application is categorized as being an untrusted application (blocks, quarantines, removes malicious application [CP '449 ¶ 0059, 0069, 0099])
For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bodorin '272 with the malware classification and remediation of CP '449 to arrive at an apparatus, method, and product including:
the execution of the .NET application is restricted when the .NET application is categorized as being an untrusted application
Per claim 8 (independent):
Bodorin '272 does not disclose a system comprising at least one processor configured to perform operations
However, Bodorin '272 discloses a system configured to perform operations (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Further:

For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bodorin '272 with the malware classification and remediation of CP '449 to arrive at an apparatus, method, and product including:
a system comprising at least one processor configured to perform operations
Per claim 9 (dependent on claim 8):
Bodorin '272 in view of Microsoft CLR Profilers 2017 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 8):
Bodorin '272 in view of Microsoft CLR Profilers 2017 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 10):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 11):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 12):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Bodorin '272 in view of Microsoft CLR Profilers 2017 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 15):
Bodorin '272 in view of Microsoft CLR Profilers 2017 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 17):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 18):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 19):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 7, 14 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 in view of Microsoft, Profiling Overview, https://docs.microsoft.com/en-us/dotnet/framework/unmanaged-api/profiling/profiling-overview, retrieved 2021-09-15 (2017-03-30) (hereinafter "Microsoft Profiling Overview 2017").  Microsoft Profiling Overview 2017 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 7 (dependent on claim 3):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Bodorin '272 does not disclose a loaded assembly is categorized as being malicious only when the assembly is loaded into a same domain as the domain of the .NET application
However, Bodorin '272 discloses a .NET application is categorized as being malicious (classifies .NET application as malware by monitoring behavior [Bodorin '272 ¶ 0020, 0022-0025])
Further:
Microsoft Profiling Overview 2017 discloses a loaded assembly is categorized as being malicious only when the assembly is loaded by the domain of the .NET application (classifies DLLs based on classification of application that loads them [CP '449 ¶ 0082])
For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bodorin '272 with the malware classification and remediation of CP '449 to arrive at an apparatus, method, and product including:
a loaded assembly is categorized as being malicious only when the assembly is loaded by the .NET application
Further:
Microsoft Profiling Overview 2017 discloses a loaded assembly is profiled only when the assembly is loaded into a same domain as the domain of the .NET application (CLR profiler profiles .NET apps by application domain [Microsoft Profiling Overview 2017 p. 1, 4])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bodorin '272 in view of CP '449 with the domain based CLR profiling of Microsoft Profiling Overview 2017 to arrive at an apparatus, method, and product including:
a loaded assembly is categorized as being malicious only when the assembly is loaded into a same domain as the domain of the .NET application

Per claim 14 (dependent on claim 10):
Bodorin '272 in view of Microsoft CLR Profilers 2017 in view of CP '449 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494